Citation Nr: 0727049	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) death pension benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) is proper.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from March 1963 to October 
1964.  He died in May 1998.  The appellant is the veteran's 
purported surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Director, 
Compensation & Pension Service, which determined that the 
appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 
38 U.S.C.A. § 6103(a) (West 2002).  

This case was previously before the Board in May 2006, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The appellant knowingly provided fraudulent evidence, to 
include false statements, in connection with her claim for 
and receipt of VA death pension benefits.  

2.  The appellant's act of fraud causes her to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  
38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 
(West 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  However, the forfeiture statute 
resides in Chapter 61 of Title 38 of the United States Code, 
and the regulations pertaining to forfeiture have their own 
notice and development provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) to the effect that the VCAA 
applies only to provisions under Chapter 51 of Title 38, 
United States Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§ 3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in the Manila VA 
Regional Office, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following:  (1) the specific charges 
against the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statute; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a June 2002 proposed Administrative Decision, 
a July 2002 charge letter from VA, a Final Administrative 
Decision of September 2002, the May 2003 Forfeiture Decision 
from Compensation & Pension Service, and the March 2004 
Statement of the Case (SOC), the appellant was provided 
notice of the specific charges against her, a detailed 
statement of the evidence supporting the charges, and 
citations to and discussions of the applicable law.  
Furthermore, the July 2002 charge letter from VA specifically 
notified the appellant of the right to submit a statement or 
evidence within 60 days (to either rebut the charges or 
explain her position), and of her right to a hearing within 
60 days, with representation by counsel of her own choosing.  
The July 2002 charge letter clearly pointed out that no 
expenses incurred by a claimant, counsel, or witness would be 
paid by VA.  Thus, the mandated duties have been met, and no 
additional assistance or notification is necessary.

Pursuant to applicable law and regulation, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, or arranges for, or in anyway 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  
38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. § 3.901(a)(2006).  

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, or arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for benefits under any laws administered 
by the VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a) (2006).  

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt" standard to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) or the "clear and convincing 
evidence" standard set forth at 38 C.F.R. § 3.343(c) required 
to show actual employability in reducing a rating of 
100 percent.  Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days.  38 C.F.R. § 3.905(b) (2006).  In this case, the 
record indicates the VA followed all procedural notification 
requirements.  

Turning to the facts in this case, the Board notes that, in 
August 1998, there was received the appellant's claim for 
death pension benefits.  In that application, the appellant 
indicated that she had lived continuously with the veteran 
from the date of her marriage to him up until the date of his 
death.  Also accompanying the appellant's claim for death 
pension benefits was a certified copy of the veteran's Death 
Certificate, in which the appellant was listed as the 
veteran's surviving spouse, and a copy of their Certificate 
of Marriage, showing that she and the veteran had been 
married on October [redacted], 1995.  

In correspondence of October 1998, the appellant was informed 
that the VA had approved her claim for death pension 
benefits.  

In a Report of Contact dated in August 2000, it was noted 
that an unidentified contact had called to report that the 
veteran's purported widow, [redacted], was currently 
married to a J.B., with whom she had two children, S., who 
was about 20 or 21 years old, and J., who was about 18 years 
old.  According to the anonymous informant, there had been no 
legal separation between the appellant and her husband.  
Rather, they were just "physically separated" because the 
appellant's husband had taken work in Saudi Arabia.

According to the unidentified informant, at the time the 
appellant married the veteran sometime in 1995 or 1996, she 
was still "legally married" to her husband, who was then in 
Saudi Arabia.  

In response to the aforementioned information, the RO sought 
information from the appellant regarding her alleged 
relationship with her former husband.  That information was 
obtained in the form of a sworn deposition dated in October 
2000.  During the course of that deposition, the appellant 
stated that she had been receiving VA benefits as the widow 
of the veteran, and that they had been married on October [redacted], 
1995.  When questioned regarding her marital status following 
the death of her husband, the veteran, the appellant 
testified that she had remained "unremarried."  When further 
questioned regarding her marital status prior to her marriage 
to the veteran, the appellant indicated that she was "single 
prior to. . . marriage."  She further indicated that she was 
currently living with her mother and three nieces, S.B., 
J.B., and J.L.S.

When questioned as to the names of the natural parents of 
S.B. and J.B., the appellant stated that the parents' names 
were R.R.B. and G.B.S.

Somewhat later in the deposition, the appellant was 
questioned as to whether S.B. and J.B. were her children with 
a man named J.B.  The appellant responded by saying that she 
had "no child" with any man, and did not know anyone named 
J.B.  When questioned regarding whether she acted as a mother 
to S.B. and J.B., the appellant stated that since her sister, 
their natural mother, had left them early in their childhood 
following a separation from R.B., she had assumed the role of 
mother to them.  Accordingly, it was the perception of the 
local community that she (the appellant) was their mother.  

In a Report of Field Examination dated in December 2000, it 
was noted that S.D., a neighbor of the appellant, had stated 
that the appellant was known to be the widow of the veteran, 
and was presently living with her children named S.B. and 
J.B., but that the father of these children was not known to 
her.  J.B., who was 20 years old, was described by other 
witnesses as one of the children of the veteran's surviving 
spouse, who was living with the veteran's surviving spouse.  
J.B. indicated that she had been born on November [redacted], 1980, in 
Manila, to her parents, R.B. and G.S., and that she was the 
niece of the veteran's surviving spouse.  J.B. initially 
stated that she was presently studying while at the same time 
hunting for a job, but when asked the name of her school, she 
denied having received any formal education in either 
elementary, high school, or college.  Noted at the time of 
the field examination was that J.B. appeared to be concealing 
her true identity.  

S.B., who was believed by other witnesses to be the other 
child of the veteran's surviving spouse and also living with 
her, was not available for interview during the course of the 
field examination.  

In a subsequent Report of Field Examination dated in April 
2001, it was noted that an investigator had attempted to 
contact and interview S.B. at her address of record in order 
to obtain more complete information from her, and to clarify 
certain answers from questions in a previous deposition which 
were "unreasonably acceptable."  However, during the course 
of the neighborhood interview, the appellant's neighbors 
stated that she and her household members were no longer 
residing at their address of record.  Nor did they know their 
current address.  

In a sworn deposition taken before a representative of the VA 
in August 2001, the appellant indicated that she had begun 
living at her current address during the first week of 
December 2000.  When questioned as to the household members 
residing at that address, the appellant indicated that 
currently living at that address were her mother, L.S., her 
housemaid, L., and her two daughters, S.B. and J.B., as well 
as her grandson, G.J.  

When questioned regarding her relationship to J.B., the 
appellant responded that he was her "former husband."  When 
questioned as to when and where she had married J.B., the 
appellant responded that she had married him on September [redacted], 
1978 in Manila.

When questioned as to whether, prior to her marriage to the 
veteran, she had disclosed to him that she was married to 
J.B., the appellant responded "yes, I disclosed to him that I 
was married to J.B., but that we were separated."  

When questioned as to whether, prior to her marriage to the 
veteran, she had disclosed to him that she had two daughters, 
S.B. and J.B., the appellant responded "yes, sir."  When 
questioned regarding whether, following the death of the 
veteran, she was still living with J.B. as husband and wife, 
the appellant responded "no sir."  When questioned as to the 
last time she had seen J.B., the appellant stated that she 
had not seen him since 1983.  When questioned regarding 
whether, following the death of the veteran, she had ever 
remarried or cohabited with any man as husband and wife, she 
responded that she had not.

When questioned as to whether she had not previously 
disclosed the aforementioned information to a prior 
investigator, the appellant responded that she had "no 
intention" to defraud the VA.  Rather, during the time that 
the veteran was living, she had attempted to locate J.B. in 
order to discuss with him the possibility of annulling their 
marriage.  This effort, however, proved unsuccessful, with 
the result that the veteran died without any annulment of the 
appellant's marriage to J.B.  The appellant further indicated 
that she was afraid that, should she tell the truth, her 
monthly VA benefits, which represented her main source of 
income, would be suspended.  

Finally, when questioned as to who was the natural father of 
S.B and J.B., the appellant responded that her daughters' 
natural father was J.B.  

In a Report of Field Examination dated in September 2001, 
which report essentially reiterated the information obtained 
during the course of the August 2001 deposition, it was noted 
that, during the course of that deposition, the appellant had 
stated that she had previously been married to J.B., and that 
her marriage to J.B. was still in existence at the time she 
married the veteran in October 1995.  

With regard to the aforementioned, the Board is obligated to 
determine the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
appellant.  38 U.S.C.A. § 7104(d) (West 2002); Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has 
the authority to discount the weight and probity of evidence 
in light of its inherent characteristics and its relationship 
to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); see also Hayes v. Brown, 
5 Vet. App. 5 Vet. App. 60, 69-70 (1993).  

Following a comprehensive review of the evidence, the Board 
finds that such evidence shows beyond a reasonable doubt that 
the appellant knowingly and actively made or caused to be 
made false or fraudulent statements concerning a claim for 
benefits under the laws administered by VA.  Such evidence 
clearly 



establishes that the appellant was still legally married to 
J.B., the father of her two daughters, S.B. and J.B., at the 
time she married the veteran.  Following the veteran's death, 
the appellant applied for and received death pension 
benefits, benefits to which she was not legally entitled.  

When questioned during the course of the initial field 
investigation, the appellant indicated that she was "single" 
when she married the veteran, and that her children, S.B. and 
J.B., were, in fact, her nieces.  Moreover, immediately 
following that investigation, the appellant moved, and left 
no forwarding address.  

When later located and interviewed, the appellant indicated 
that she had married J.B. in 1978, and that S.B. and J.B. 
were her daughters.  Reportedly, J.B. had left in 1983, and 
the appellant had neither heard from nor seen him again.  
While following her marriage to the veteran, the appellant 
had attempted to locate J.B. in an attempt to annul their 
marriage, she was unsuccessful in that attempt.  

Based on the aforementioned, it is clear beyond a reasonable 
doubt that the appellant knowingly made false or fraudulent 
statements at the time of her application for nonservice-
connected death pension benefits.  Similarly clear is that 
the appellant knowingly made or caused to be made false or 
fraudulent statements in an attempt to retain those benefits, 
benefits to which she was not legally entitled.  Such action 
subjected her to the provisions of 38 U.S.C.A. § 6103(a), 
which mandate a forfeiture of VA benefits under these 
circumstances.  Forfeiture of all rights, claims, and 
benefits under the laws administered by VA (except insurance 
benefits) is the penalty mandated by law on the circumstances 
presented.  





ORDER

Forfeiture of the appellant's rights to VA death pension 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) is proper, and the appeal is denied.



	                        
____________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


